DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the discussion of the 112f, the interpretation has been withdrawn due to the amendments. 
With regards to the 112a for scope of enablement the rejection is withdrawn.
With regards to the 112b rejections they are withdrawn with the exception of the second network unit/device rejection.

Applicant's arguments filed 1/25/22 have been fully considered but they are not persuasive. 
With regards to the 112a for written description under MPEP 2161.01, Applicants arguments are not persuasive. 
Applicants argue “the claimed invention is not per se related to how to determine the first stress- metric, i.e., how the first stress-metric function is implemented,”, however directly counter to Applicants statement claim 1 recites “determine for the occasion a measured stress-metric by applying a first predetermined stress- metric function”. Determining the first stress metric based on the first “function” is claimed and without the first metric based on the first “function” none of the steps after the extraction of the second step are possible. 
Applicant appears to be arguing that one of skill in the art would recognize their intent. The extent of the disclosure is effectively the intent to use some “function”, the issue is that the how is not sufficiently disclosed under MPEP 2161.01. For example, Applicants state “Accordingly, a person of ordinary skill in the art of measuring stress using current sensor technology would be able to understand from the specification how the inventor intended the function (i.e., the first predetermined stress-metric function) to be performed, e.g., by determining a stress-metric from the readings of a heart rate sensor indicating permanently increased heart rate, or of skin sensors showing a variation in electrodermal response, as non-limiting examples.”. This quoted portion states a PHOSITA would know how the intended function was to be performed and provides the example of “determining” using function, its circular logic. There is nothing there to show how the determination is performed using the function. Put another way it is not an explanation of how it is intended to be performed beyond a mere statement that function is used, as there is no discussion of what happens to the readings to get an output. Examiner notes that “from the readings of a heart rate sensor indicating permanently increased heart rate, or of skin sensors showing a variation in electrodermal response, as non-limiting examples.” are not the output of the function but an example of data being supplied as an input. The closest the specification comes to discussing how the function for the first metric, is in the previously recited portions of the specification namely [0086] which is merely a list of various machine learning (ML) models. 
With regards to the second function, similar to the above there isn’t sufficient disclosure of how the second metric takes inputs and converts it into a metric. Applicants point to the Likert scale, which may provide an example of the data gathering but how is that applied to a function which gives the second metric. Likert scales in one interpretation is a 0-4 (for example extremely not stressed (0) to extremely stress (4)) of element. In arguendo, if it is merely the Likert how is that extracted by function, based on applicants own quote it appears there may be no function at all if it does not change the value. The data is the user selection which is the metric. Also the Likert scale is not currently claimed. Under the BRI, if it is not the Likert scale how is this done.
Similar to the discussion above, claim 14 also has the same issues. Likewise all the claims depending from the claims rejected by these issues (ie all of them) share them and are also rejected. Thus the mere statement of claim 15 overcoming is not persuasive. For the above reasons Applicants arguments are not persuasive.

With regards to the 112b for the second network device its unclear because it both states there is a second network device and then states the second network device effectively doesn’t exit because it may be within the “network device”. The claims are unclear because its not clear if they require the second network device or do not. The claim depending from 14 shares this issue.

With regards to the 101 rejection Applicants arguments are not persuasive. The claims are directed to and recite an abstract idea. It does not merely involve the use of a judicial exception it recites the judicial exception as discussed in the rejection below. Applicants also appear to argue the claims amount to significantly more because they are a technical improvement. However, this is not persuasive. The claimed elements do not appear to improve an element of the structure, for example decreasing processing time for the same amount of data or allowing more data to be stored in the same space. Applicants point to Jain as what is being improved over, however there does not appear to be an improvement over Jain. Both gather data (the same data) at a smartphone and send the data to a server for processing, thus its unclear how Applicants is lower complexity. Especially in view of the lack of written description for the how the metrics are determined. Based on the specification there isn’t an improvement its not decreasing the amount of discrepancies that occur its just identifying when they occur and pointing out that they have happened (ie the variance), it is not fixing the issue. 

With regards to the 103 arguments Applicants arguments are not persuasive. Applicants do not argue that Jain recites the data gathering as claimed nor does it appear that they argue the extraction using functions. Applicants appear to be arguing that Jain does not disclose the discrepancy between the physiological sensors and the mood sensor. Examiner disagrees. Jain recites mapping an apparent deviation (or “discrepancy”) between two data sets ([0141], ie such as between that determined from input by the user and the physiological readings). Further Applicants appear to argue that contextualizing the data means it does not determine a discrepancy.  In arguendo, if the elements are being used to contextualize in view of other data streams that does not mean that a discrepancy is not determined. The term “discrepancy” does not have to be recited verbatim for the disclosure to teach the claimed element. For example, a discrepancy is also shown by [0225] including “Similarly, physiological or psychological data indicating stress may be due to confounding factors and may in fact be contradicted by a patient's self-reported non-stressed state.” The confounding factors and the contradictions they bring are also “discrepancies” between readings. In this example, heart rate is up but user is not stressed which brings about an apparent incongruity. Furthermore, it recites doing so for stress using the plurality of data types ([0144], [0159]-[0160]). Thus based on the above, discrepancies are determined by the Jain. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see below) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that Applicants argument “Jain does not even suggest the concept that discrepancies between the physiological measurements (measured stress-metric) and the perceived stress level (perceived stress-metric), when compared over time, when compared over time, can be advantageously used, according to the present description, to predict if an individual may experience a stress condition.” is not persuasive. This is an intent of the steps not the steps claimed themselves. Applicants are improperly reading in elements of the specification and not considering the BRI of the actual claim language, the reference(s) teach the claims as claimed. Therefore, this is not persuasive. Examiner notes that Jain recites the goal of using the data elements “to eliminate confounders from its data analysis and reduce the likelihood of generating false-positive and false-negative disease-state diagnoses.”, or put differently, to account for the discrepancies so there are not false-positives/false-negatives in stress measurements ([0146], [0225]). As well as [0229] including “Analysis system 180 may then use the psychological or behavioral data to deconfound the physiological data to determine whether changes in the physiological state of a person are caused by stress or by a particular psychological or behavioral state. The accuracy of determining stress in a person may generally be increased as the number of data sets is increased.” Examiner also notes that under the BRI of “stress-level discrepancies” could be interpreted to include no discrepancy or even a degree of similarity/congruity (ie very little discrepancy or no discrepancy would be similar). The degree of discrepancy is the inverse of the degree of similarity/congruity. 
Applicant appear to be arguing against [0142] and/or [0074] of Jain by themselves without viewing that part of the disclosure in view of the other recited portions and the reference as a whole. Jain [0142] alone is not the entire teaching of Jain nor is any one example. Furthermore, interpreting Applicants argument as the example (“For example, the heart-rate sensor's data stream may show a spike in the user's heart-rate at certain times of the day or at certain locations. Similarly, mood sensor 400's data stream, when mapped against the heart-rate data, may show these time periods of increased heart-rate correlate to periods when the user indicated that his mood was “stressed” and his activity was “driving.””) is teaching similarity/correlation and not a discrepancy, this is not persuasive as that one example does not itself teach something different from applicants claims. Assuming it’s a high correlation (between the user input and sensors data) it is merely another way of stating for that set of data from each has low or no discrepancy. This is not teaching the opposite merely phrasing it a different way. The recited portions include more than just [0142]/[0074] and the elements are taught as recited.
The remaining arguments rely on those discussed above and are not persuasive for the same reasons. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S510.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims recite variations of “determine for the occasion a measured stress metric by applying a first predetermined stress metric function to at least the extracted set of physiological parameters” and “determine for the occasion a perceived stress-metric by applying a second predetermined stress-metric function to at least the extracted perceived stress-level” without disclosing how the stress metrics are actually determined. The description (using PG Pub for paragraphs) recites “For each occasion, a measured stress metric is determined, by applying a first predetermined stress metric function to at least the extracted set of physiological parameters. The first predetermined metric function may be implemented using a logistic regression, a SVM, a decision tree, a random forest, a neural network, hierarchical Bayesian, hidden Markov models, etc.” [0086] see also [0087]-[0092]. However, it is unclear how the determinations claimed are made. The specification recites a functional intent, to determine a metric, without disclosing how the intent is achieved.
Similarly, claim 14 recites “calculate the stress-level discrepancy threshold based on the calculated stress level discrepancies for the first and the second group of individuals,” and “associating the stress level discrepancy to group of the individual”, the extent of the discussion of how this is performed in “For example, a joint discrepancy may be calculated for the healthy and the un-healthy group of individuals, whereby the stress-level discrepancy threshold can be calculated based on the two joint discrepancies. The circuitry of the network unit 200 may configured to calculate the stress-level discrepancy threshold using one from the list of: a clustering algorithm, a mean square error metric, a F1 score metric, an accuracy metric, and Cohen's kappa matric.” Similar to the discussion of claim 1 above the specification recites a functional intent, to determine a threshold, without disclosing how the intent is achieved.
Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ".
	The claims depending from claim 1 share this issue and are also therefore rejected for the same reasons.


Claim Rejections - 35 USC § 112b
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites “second network device” and also recites “or wherein the network device comprises the second network device.”, reading the claims in view of the specification a network device appears to be a server. Based on the claim language it is unclear what the metes and bounds of this claim are namely, does it require two servers or does it only require one server. For that reason the claim does not clearly define the metes and bounds of the claim and is indefinite. Claim 15 depending from claim 14 shares this issue and is also indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites gathering data, applying functions to the data to get a combined metric and comparing the metric to a threshold.
The limitations of “determine” for the calculation and “calculate” an index, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “determine” and “calculate” an index in the context of this claim encompasses the user manually using pen a paper choosing parameters and calculating an index. Furthermore, the additional claims do not claim anything beyond math concepts which can be performed by hand including but not limited to averages. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and providing feedback. The limitations of sensors “measuring”, “prompt” user data input, “receiving” the data is pre-solution activity of mere data gathering, and the “generating” feedback is merely post solution activity of generating an output. The processor (i.e. “processor” or “computer processor”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determine and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, the wearable with motion sensing, bio-sensing (including HR), self-reported subjective feedback, communication module and processor/memory (or separate processing): (1) Jain see recitations below; (2) US 20140200468 to Cho et al. see Figs. 1-2, abstract; (3) US 20180303396 to Wild et al. see [0008], [0057]-[0066] and Claim 1.
Therefore, the claims considered in combination/as a whole is are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6-7, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (Jawahar Jain et al., US 20120289788) hereinafter Jain or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Jain in view of Chadderdon (George Chadderdon et al., US 20160089038) hereinafter Chad.
 Regarding claim 1, an interpretation of Jain system for estimating a stress condition of an individual, the system comprising 
a mobile device (Sensor Array 110 or Node 114 Fig. 1 see also [0028], [0031], [0093], [0122], 614/714 Data aggregator Figs. 6A-6B, 7A-7B) and a network device (180 Analysis System Fig. 1, [0029], [0060], [0123]), the mobile device being connected to the network device and to one or more sensors (Connections 116 Fig. 1, [0028], [0031], [0033]-[0034] see also [0064], [0072], [0111], [0122], [0144]), the mobile device comprising circuity ([0026], [0028], [0031], [0122]) configured to: 
for each occasion of a plurality of occasions ([0050], [0059], [0061], [0089]-[0090]): 
measure a set of physiological parameters using the one or more sensors ([0026]-[0028] see also [0040]-[0044], Figs. 2A-2B, [0122], [0142], [0144]), and transmit first data relating to the set of physiological parameters to the network device ([0031], [0033]-[0034]); and 
prompt the individual to input a perceived stress-level for the occasion via a user interface of the mobile device ([0059], [0063], [0073] see also [0056], [0068], Fig. 4), and transmit second data relating to the perceived stress-level to the network device ([0031], [0033]-[0034] see also [0028], [0064], [0072], Fig. 4); 
wherein the network device comprises circuity ([0029], [0060]) configured to, for each occasion of the plurality of occasions: 
receive the first data from the mobile device ([0031], [0033]-[0034], [0122]-[0123] see also [0028], [0064], [0072], [0111], Fig. 4), extract a set of physiological parameters from the first data, and determine for the occasion a measured stress metric by applying a first predetermined stress metric function to the extracted set of physiological parameters ([0168]-[0170], [0178] see also [0125], [0127]; One example being determining R Peaks and/or HRV from the data and using one or other to determine a stress metric such as “By creating a ratio of the two frequency bands, a quantitative measure (“sympathovagal balance” (Pagani et al., 1986; Bigger et al., 1992)) comparing the relative activations is created, which the literature represents as the stress level of the person.” from [0169]); 
receive the second data the mobile device ([0031], [0033]-[0034], [0122]-[0123] see also [0028], [0064], [0072], [0111], Figs. 1, 6-7), extract a perceived stress level from the second data, and determine for the occasion a perceived stress-metric by applying a second predetermined stress-metric function to the extracted perceived stress-level ([0171] see also [0061], [0071], [0125], [0127], [0159], [0168]; In one example converting the input to Likert Scale); and 
calculate a stress-level discrepancy based on a difference between the measured stress-metric and the perceived stress-metric ([0141] including “analysis system 180 may contextualize and correlate a data set from one or more data streams that exhibits some type of deviation, variability, or change. The deviation, variability, or change in a data stream may be with respect to other data sets in the data stream or with respect to other data streams.”, [0225]-[0226], [0240] see also [0061], [0142], [0159]-[0160], [0191]); and
the network device is further configured to generate, based on the stress-level discrepancies calculated at the plurality of occasions ([0160], [0225]-[0226], [0240] see also [0141], [0159], [0191]) and a stress-level discrepancy threshold ([0160] see also [0141], [0225]-[0226]; The reference points to correlating measurements of the data as well as pointing out it is known that there will be times when confounding factors, i.e. elements that represent “discrepancies”, are present; for example during exercise when the physiological data will show “stress” while the users self-report (per the mood sensor/psychological data) will indicate they are not stressed. Thus showing the determination of “discrepancies”. Furthermore it discloses providing feedback based on the analysis, including providing the data and/or the analysis of the data such as a stress index, changes (including comparisons to previous readings) or trends in stress index and outputting alerts. For this element specifically either a single previous index can be interpreted as a threshold for later readings to be compared to (baseline reading) or each new reading can be compared to the one previous acting as a threshold to see how it changes. Thus to the extent a “stress level discrepancy threshold” may not be explicitly recited it is rendered obvious by Jain), a feedback signal indicative of a stress condition of the individual ([0036]-[0037], [0393]-[0395] see also [0029]-[0030], [0403]-[0404]).

In the alternative, an interpretation of Jain may not explicitly disclose the discrepancies compared to a threshold. 
However, in the same field of endeavor (medical devices), Chad teaches gathering the self reported stress and measured stress and comparing them to each other on a plurality of occasions, applying a threshold and generating a notification of a stress condition ([0019], [0032], [0059] including “compare, when the data is available, the 1-to-10 integer-valued stress self-report for a minute with the 1-to-10 integer-value reported by the stress classifiers 410, 420, 430. If self-reported stress scores are frequently greater than classifier scores,”, [0060] see also Figs. 1-5).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the gathering and analysis as recited in Jain to include the comparison of stress metrics, threshold analysis and generation of data to a user as recited in Chad because it provides a stress determination for a user in their natural environment which discriminates between physiological stress and psychological stress of the user to provide for an accurate, quantitative classifier for continuous and objective real-time stress assessment ([0003]-[0004]). Furthermore, Jain recites contextulizing/correlating the data the elements recited in Chad are merely a specific approach to performing such contextulatization/correlation thus combining the elements is merely combining prior art elements according to known methods to yield predictable results.

 Regarding claim 2, an interpretation of Jian further discloses wherein the network device is configured to: upon generation of the feedback signal, transmit the feedback signal to the mobile device ([0029]-[0031], [0036]-[0037], [0393]-[0395]); and wherein the mobile device is further configured to provide feedback to the individual based on the feedback signal transmitted to the mobile device ([0029]-[0031], [0036]-[0037], [0393]-[0395]).

 Regarding claim 3, an interpretation of Jian further discloses wherein the network device is configured to: upon generation of the feedback signal, transmit the feedback signal to a device separate from the mobile device ([0029]-[0031], [0036]-[0037], [0393]-[0395]).

 Regarding claim 6, an interpretation of Jain further discloses wherein the mobile device is configured to, for each occasion of the plurality of occasions, transmit the first data and the second data in separate transmissions, wherein each the first and second data further indicates a point in time of the occasion ([0095] see also [0093]).

 Regarding claim 7, an interpretation of Jian further discloses wherein the mobile device is configured to, for each occasion of the plurality of occasions, transmit the first data and the second data in a same transmission ([0095] see also [0093]).

 Regarding claim 10, an interpretation of Jain further discloses wherein one or more sensors are included in a second mobile device configured to be worn in contact the skin of the individual (including [0139] including “. As an example and not by way of limitation, a user may be wearing a heart-rate monitor and an accelerometer, which transmit a heart-rate data stream and an accelerometer data stream, respectively.”, [0390] including “The patients wear a blood-pressure monitor, an actigraph, a pulse oximeter,” see also [0027]; The specific enumerated sensors being worn would all be specific representations of sensors 112/212 as discussed in [0040], [0043]-[0044] among other places in the description), and wherein the mobile device is configured to be wirelessly connected to the second mobile device and to receive physiological parameters measured by one or more sensors included in the second mobile device ([0026]-[0028], [0031]-[0033] see also [0034]-[0035], Figs. 1, 2, 6-7) and include the received physiological parameters in the set of physiological parameters ([0026]-[0028], [0031]-[0033] see also [0034]-[0035], [0093], [0122], Figs. 1, 2, 6-7).

 Regarding claim 11, an interpretation of Jain further discloses wherein one or more sensors are non-contact sensors ([0027] including “sensors that are proximate to the subject (e.g., a thermometer in the room where the subject is located), or sensors that are otherwise related to the subject (e.g., GPS position of the subject, a medical report by the subject's doctor, a subject's email inbox).”, [0044] including “Accelerometer . . . charge coupled device . . . microphone”, Examiner notes a charge coupled device or CCD is one type sensor used in a camera) wirelessly connected to the mobile device or included in the mobile device ([0026]-[0028], [0031]-[0033] see also [0034]-[0035], Figs. 1, 2, 6-7), and wherein the mobile device is configured to include the physiological parameters measured by the one or more non- contact sensors in the set of physiological parameters ([0026]-[0028], [0031]-[0033] see also [0034]-[0035], [0093], [0122], Figs. 1, 2, 6-7).

 Regarding claim 12, an interpretation of Jain further discloses wherein the circuity of the mobile device is further configured to, for each occasion of the plurality of occasions ([0026]-[0028] see also [0040]-[0044], Figs. 2A-2B, [0122], [0142], [0144]), transmit third data to the network device ([0031], [0033]-[0034] see also [0026]-[0028], [0040]-[0044], [0122], [0142], [0144], Figs. 2A-2B), the third data comprising at least one from the list of: metadata relating to the individual, and metadata relating to the occasion of the plurality of occasions ([0027], [0043]-[0044], [0142] see also [0026], [0028], [0040]-[0044], [0122], [0144], Figs. 2A-2B), wherein the circuity of the network device is further configured to ([0029], [0060]), for each occasion of the plurality of occasions, receive the third data from the mobile device ([0031], [0033]-[0034], [0122]-[0123] see also [0028], [0064], [0072], [0111], Fig. 4), extract the metadata from the third data, and use the metadata as input in at least one of the first predetermined stress-metric function and the second predetermined stress-metric function to determine at least one of the measured stress metric and the perceived stress-metric ([0027], [0043]-[0044], [0060], [0142] see also [0026], [0028], [0040]-[0042], [0167] Figs. 2A-2B).

 Regarding claim 13, an interpretation of Jain further discloses wherein the one or more sensors comprises at least one from the list of: a galvanic skin response sensor, an electroencephalogram sensor, a photoplethysmogram sensor, an electromyogram sensor, an electrocardiogram sensor, an accelerometer, a camera, an audio recognition device, and a gyroscope ([0026]-[0028], [0043]-[0044] see also [0040]-[0042], [0122], [0142], [0144], Figs. 2A-2B,).

Regarding claim 16, an interpretation of Jain further discloses wherein the first predetermined stress-metric function and the second predetermined stress-metric function determine the measured stress-metric and the perceived stress-metric on a same scale ([0125] including “As an example and not by way of limitation, analysis system 180 may perform a variety of processes and calculations, including ranging, inspecting, cleaning, filtering, transforming, modeling, normalizing, averaging, annotating, correlating, or contextualizing data.”, [0140]-[0141], [0225]-[0226], [0241]; putting elements on the same scale is a form of normalizing the data for comparison).
In the alternative, an interpretation of Jain may not explicitly disclose wherein the first predetermined stress-metric function and the second predetermined stress-metric function determine the measured stress-metric and the perceived stress-metric on a same scale
However, in the same field of endeavor (medical devices), Chad teaches wherein the first predetermined stress-metric function and the second predetermined stress-metric function determine the measured stress-metric and the perceived stress-metric on a same scale ([0019], [0032], [0059] including “compare, when the data is available, the 1-to-10 integer-valued stress self-report for a minute with the 1-to-10 integer-value reported by the stress classifiers 410, 420, 430. If self-reported stress scores are frequently greater than classifier scores,”, [0060] see also Figs. 1-5).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the gathering and analysis as recited in Jain to include the comparison of stress metrics, threshold analysis and generation of data to a user as recited in Chad because it provides a stress determination for a user in their natural environment which discriminates between physiological stress and psychological stress of the user to provide for an accurate, quantitative classifier for continuous and objective real-time stress assessment ([0003]-[0004]). Furthermore, Jain recites contextulizing/correlating the data the elements recited in Chad are merely a specific approach to performing such contextulatization/correlation thus combining the elements is merely combining prior art elements according to known methods to yield predictable results.


Claim Rejections - 35 USC § 103
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as obvious over Jian in view of Reeves (Jonathan Reeves et al., US 20080088436) hereinafter Reev or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Jain in view of Chad in further view of Reev.
Regarding claim 4, an interpretation of Jian discloses the above in claim 1 including the generating a feedback of a stress condition in response to a threshold for stress level discrepancies and the crossing of a threshold for stress level discrepancies. (see the rejection of claim 1). An interpretation of Jian may not explicitly disclose wherein the threshold is a threshold number of readings exceeding the threshold.
However, in the same field of endeavor (medical devices), Reev teaches wherein the threshold is a threshold number of readings exceeding the threshold ([0066]-[0068] including “maintained by the device 100 to determine whether the measured parameters exceed any of these standards. For example, if any of the measured parameters exceeds any or all of the standards for more than a predetermined time threshold,”; in order to determine if the measurements is outside the standard threshold over time it requires that it be exceeded for multiple samples).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain and its data gathering and analysis of psychological and physiological stress metrics to include only alerting a user if a condition outside the range of normal is present on plurality of occasions and not just during a single reading as it reduces false alarms ([0034]).

Regarding claim 5, an interpretation of Jian discloses the above in claim 1 including wherein the circuity of the network device is configured to generate the feedback signal indicating a stress condition in response to the calculated stress-level discrepancy exceeding the stress-level discrepancy threshold.
An interpretation of Jian may not explicitly disclose wherein the comparison is an average of the readings compared to the threshold.
However, in the same field of endeavor (medical devices), Reev teaches wherein the comparison is an average of the readings compared to the threshold ([0066]-[0068] including “The measured parameters (having been incorporated into the previously measured parameters) are compared to the stored standards”; They are incorporated together using averaging).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain and its data gathering and analysis of psychological and physiological stress metrics to include only alerting a user if a condition outside the range of normal is based on an average of the previous measurements over a specific period of time in order to provide an accurate representative measure over time for comparison to a threshold ([0034]).

Claim Rejections - 35 USC § 103
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as obvious over Jian in view of Dicks (Kent Dicks et al., US 20110093283) hereinafter Dicks or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Jain in view of Chad in further view of Dicks.
Regarding claim 8, an interpretation of Jian discloses the above in claim 1 including transmission of perceived stress level as second data and the physiological parameters as first data (see the rejection of claim 1).  
an interpretation of  Jian may not explicitly recite the mobile device encrypting the first or second data during transfer. 
However, in the same field of endeavor (medical devices), Dicks teaches the mobile device encrypting the first or second data during transfer ([0062]-[0065]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain and its transmission of data to include encryption in order to protect data from unauthorized viewing ([0065]). 

Claim Rejections - 35 USC § 103
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as obvious over Jian or, in the alternative, under 35 U.S.C. 103 as obvious over Jian in view of Venkatraman (Subramaniam Venkatraman et al., US 20140276119) hereinafter Ven. In the alternative, under 35 U.S.C. 103 as being unpatentable over Jain in view of Chad in further view of Ven.
Regarding claim 9, an interpretation of Jian discloses the above in claim 1 and further discloses wherein one or more sensors are included in the mobile device ([0069]; mobile device/client device with mood sensor can be on a wearable and the most commonly known wearable computing devices are smart watches which rest against the skin. One example of a smart watch in the prior art is provided in the alternative rejection which also includes the ability to sense other physiological parameters), and wherein the mobile device is configured to be worn in contact with the skin of the individual ([0069]).
An interpretation of Jian may not explicitly disclose the wearable is a smart watch wherein the mobile device is configured to be worn in contact with the skin of the individual. 
However, in the same field of endeavor (medical devices), Ven teaches wearable is a smart watch wherein the mobile device is configured to be worn in contact with the skin of the individual ([0013], [0120]-[0122], Fig. 1).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain with the list of sensors including heart rate, Sp02 etc. to include the specific implantation of smart watch in order to gather data from the user in a way which is unobtrusive to daily activities ([0115]). 

Claim Rejections - 35 USC § 103
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Dabbura (Imad Dabbura, K-means Clustering: Algorithm, Applications, Evaluation Methods, and Drawbacks, https://towardsdatascience.com/k-means-clustering-algorithm-applications-evaluation-methods-and-drawbacks-aa03e644b48a, 9/17/2018, viewed on 1/15/2022) hereinafter Dab or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Jain in view of Chad in further view of Dab.
Regarding claim 14, an interpretation of Jain further discloses wherein the system comprises a plurality of further mobile devices (Sensor Array 110 or Node 114 Fig. 1, [0031] including “this disclosure contemplates any suitable number of sensor arrays 110, sensors 112, nodes 114, analysis systems 180, local analysis systems 120, remote analysis systems 150, display systems 190, local display systems 130, remote display systems 140, and networks 160.” see also [0028], [0093], [0122], 614/714 Data aggregator Figs. 6A-6B, 7A-7B), wherein each of the further mobile devices is connected to (Connections 116 Fig. 1, [0028], [0031], [0033]-[0034] see also [0064], [0072], [0111], [0122], [0144]) a second network device (180 Analysis System Fig. 1, [0031] see also [0029], [0060], [0123]) and to one or more sensors ([0026]-[0028], [0031] see also [0040]-[0044], Figs. 2A-2B, [0122], [0142], [0144]) configured for measuring a set of physiological parameters of a respective further individual, wherein each of the further individuals belongs to a first group of individuals or a second group of individuals ([0040], [0149]-[0150], [0212]), wherein the individuals of the first group are classified as mentally healthy and the individuals of the second group are classified as mentally un-healthy based on a stress-related criteria ([0040], [0149]-[0150], [0212]; data being gathered from various groups include those pre condition and after having the condition), wherein the circuity of the second network device is further configured to calculate the stress-level discrepancy threshold ([0160] see also [0141], [0225]-[0226]; The reference points to correlating measurements of the data as well as pointing out it is known that there will be times when confounding factors, i.e. elements that represent “discrepancies”, are present; for example during exercise when the physiological data will show “stress” while the users self-report (per the mood sensor/psychological data) will indicate they are not stressed. Thus showing the determination of “discrepancies”. Furthermore it discloses providing feedback based on the analysis, including providing the data and/or the analysis of the data such as a stress index, changes (including comparisons to previous readings) or trends in stress index and outputting alerts. For this element specifically either a single previous index can be interpreted as a threshold for later readings to be compared to (baseline reading) or each new reading can be compared to the one previous acting as a threshold to see how it changes) comprising: 
for each individual of the first and second group of individuals ([0031], [0040], [0150]): 
receive, on a plurality of occasions ([0050], [0059], [0061], [0089]), first data relating a set of physiological parameters measured by the one or more sensors configured for measuring a set of physiological parameters of the individual ([0026]-[0028] see also [0040]-[0044], Figs. 2A-2B, [0122], [0142], [0144]), and for each occasion, extracting the set of physiological parameters from the first data, and determine a measured stress metric by applying the first predetermined stress metric function to at least the extracted set of physiological parameters ([0168]-[0170], [0178]; One example being determining R Peaks and/or HRV from the data and using one or other to determine a stress metric such as “By creating a ratio of the two frequency bands, a quantitative measure (“sympathovagal balance” (Pagani et al., 1986; Bigger et al., 1992)) comparing the relative activations is created, which the literature represents as the stress level of the person.” from [0169] or the stress metric could be the conversion of that determination to a set scale see for example [0161], [0167]); 
receive, for each of the plurality of occasions, second data relating to a user perceived stress-level of the individual ([0031], [0033]-[0034], [0122]-[0123] see also [0028], [0064], [0072], [0111], Figs. 1, 6-7), extracting a user perceived stress- level from the second data, and determine a perceived stress metric by applying the second predetermined stress metric function to at least the extracted user perceived stress-level ([0171] see also [0061], [0071], [0159], [0168]; In one example converting the input to Likert Scale); 
calculate, for each of the plurality of occasions, a stress level discrepancy representing a difference between the measured stress metric and the perceived stress metric, and associating the stress level discrepancy to group of the individual ([0141], [0225]-[0226], [0240] see also [0159]-[0160], [0191]); 
wherein the circuity is further configured to: 
calculate the stress-level discrepancy threshold ([0160] see also [0141], [0225]-[0226]; The reference points to correlating measurements of the data as well as pointing out it is known that there will be times when confounding factors, i.e. elements that represent “discrepancies”, are present; for example during exercise when the physiological data will show “stress” while the users self-report (per the mood sensor/psychological data) will indicate they are not stressed. Thus showing the determination of “discrepancies”. Furthermore it discloses providing feedback based on the analysis, including providing the data and/or the analysis of the data such as a stress index, changes (including comparisons to previous readings) or trends in stress index and outputting alerts. For this element specifically either a single previous index can be interpreted as a threshold for later readings to be compared to (baseline reading) or each new reading can be compared to the one previous acting as a threshold to see how it changes ), 
wherein the second network device is configured to communicate the stress-level discrepancy threshold to the network device, or wherein the network device comprises the second network device ([0031], [0125]; Examiner notes that if the “second network device” is a part of the “network device” then it would not need to communicate the threshold as its already present in the network device).

An interpretation of Jain may not explicitly the stress-level discrepancy threshold in a model phase; calculate the stress-level discrepancy threshold based on the calculated stress level discrepancies for the first and the second group of individuals.
However, in the same field of endeavor (data analysis), Jain in view of Dab teaches the use of sensing measures for tracking and determining a model of when a user is correlated with some level of risk for developing the disease (see recitations above in claim 14). Dab discloses k means clustering in which the individual data points of the plurality of users could be input to determine clusters, i.e. those with or without the disease (Dab K Means Algorithm Section in view of the Data from Jain) and creating a threshold (Dab K Means Algorithm Section in view of the Data from Jain) based on the classification of the two cluster based on the data provided of the two groups as recited in Jain.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain to include the use of k means clustering algorithm as Jain recites using artificial intelligence and/or machine learning to correlate the physiological and psychological measurements in order to generate conclusions and correlations (Jain [0125], [0159]) and as recited in Dab it is often one of the first steps in order to get an intuition on the data and identifying subgroups (Dab clustering section).

 Regarding claim 15, an interpretation of Jain discloses the above including wherein the circuity of the network device is configured to calculate the stress-level discrepancy threshold. An interpretation of Jain may not explicitly disclose determining the threshold using at least one from the list of: a clustering algorithm and Euclidean distance. 
However, in the same field of endeavor (data analysis), Dab teaches determining the threshold using at least one from the list of: a clustering algorithm and Euclidean distance (Clustering and K means sections).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain to include the use of k means clustering algorithm as Jain recites using artificial intelligence and/or machine learning to correlate the physiological and psychological measurements in order to generate conclusions and correlations (Jain [0125], [0159]) and as recited in Dab it is often one of the first steps in order to get an intuition on the data and identifying subgroups (Dab clustering section).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                                                                                                                                                                                                                                /NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        30 June 2022